My 
Government warmly welcomes the theme proposed for 
this debate regarding the post-2015 development agenda, 
since it directly addresses the most pressing problems 
facing humanity, namely, inequality, hunger, poverty, 
injustice and underdevelopment, factors that create 
situations that our community of the United Nations 
cannot and should not tolerate. We must address our 
task decisively, and in doing so we must be guided by 
the principles set forth in our Charter, but above all, we 
must have the firm commitment of all members of the 
international community. Our peoples, who are calling 
for the implementation of a truly transformational 
global development agenda, expect nothing else from 
us.

In that regard, I wish to point out that, by virtue of 
the universal, comprehensive and ambitious nature of 
our goals, the consensus achieved so far in the effort to 
define the sustainable development goals of the post-
2015 development agenda constitutes an essential point 
of departure for that purpose. In that regard, I think that 
the process in question deserves our strong support and 
must be allocated the requisite resources in a timely 
manner to ensure full implementation. Consistent with 
that principle, Peru fully supports this process and is 
confident that the adoption next year of the post-2015 
development agenda will lead to the establishment of a 
genuine global partnership for sustainable development. 
The process will have participatory monitoring 
mechanisms so as to ensure appropriate follow-up and 
monitoring.

I wish to highlight that a clear-cut convergence 
exists between the guidelines promoted by Peru 
through its public policies on social inclusion and the 
goals agreed upon by the Open Working Group on 
Sustainable Development Goals. In both cases, priority 
is placed on initiatives to reduce poverty and inequality 
in all its forms, and to eradicate extreme poverty and 
hunger, once and for all. Similarly, emphasis is placed 
on the struggle for equality, the empowerment of 
women, access to quality education and the elimination 
of all forms of gender-based violence and violence 
against children. It is also worth highlighting the 
importance of continuing sustainable economic growth 
and promoting formal and decent employment. Those 
issues, among others, are of vital importance to Peru.

To that end, we must reflect on what type of State 
we have today and move forward to meet the challenge. 
In the case of Peru, we are pleased to highlight that we 
have implemented a set of State reforms geared towards 
attaining those objectives. Peru has been working hard 
to consolidate and build upon the foundations for 
sustainable development. Our nation is a clear example 
of how it is possible to achieve substantial progress in 
just a few years, without straying from the fundamental 
principles of the Charter, such as peace and security, 
human rights and development. In fact, Peru is one of 
the countries that has made the most sustained progress 
in achieving the Millennium Development Goals, 
some of which will have been attained even before the 
2015 deadline. Thus, thanks to economic growth and a 
coordinated and comprehensive social policy, we have 
achieved significant progress in fighting poverty, given 
that we had set ourselves the goal for 2016 — the end of 

my term in office — to reduce that figure to under one 
fifth of the population.

In just one generation, Peruvians have implemented 
a deep transformation based on the pacification of the 
country, the consolidation of democracy, stability, 
the opening of its economy, as well as the creation 
and development of a social inclusion policy. That is 
precisely why our aspirations, objectives and goals are 
increasingly ambitious.

With that perspective, we see ourselves as an 
emerging country with strong institutions that is proud 
of its cultural diversity and of the skills of its people. 
We have made significant progress in the reduction of 
poverty and child malnutrition. Our country is built 
on an inclusive social platform that promotes equal 
opportunities, gender equality, justice and security.

My Administration is undertaking extraordinary 
efforts in that direction and has prioritized its action to 
focus on the fields of health care, education, security 
and social welfare. On previous occasions, I have 
talked about the body of first- and second-generation 
social programmes that we have been implementing, 
among which Qali Warma, which provides free meals 
in public schools, Juntos, a conditional cash-transfer 
programme, Pension 65, a non-contributory pension 
plan, and the Beca 18 scholarship programme are worth 
highlighting. All of those programmes are coordinated 
under a multisectoral strategy that prioritizes the 
human being and the family throughout their life cycle. 
That strategy, which we call “include to grow”, is 
intended not only to alleviate the immediate needs of 
the poor and extremely poor people but also to build 
the capacities of individuals and to create opportunities 
for all.

The Government of Peru has been increasing 
its budget for investment in social policies annually, 
reaching unprecedented figures. By way of example, I 
can point out that the budget for 2015 has increased by 
12 per cent over that of last year, and that approximately 
half of that increase has been allocated to education 
and health care. The remainder is primarily for the 
expansion of social programmes, the development of 
infrastructure and the improvement of public safety, 
since public safety is another major priority of my 
Administration. Given that challenge, we constantly 
monitor citizens’ demands and organize State action 
to effectively address those requests robustly and 
effectively in order to generate the climate of peace and 
trust much needed by our families.

Historically, Peru has faced another impediment 
to development: corruption. That is why we are 
taking drastic measures against those people who, in 
shameful exercise of their duties and public functions, 
betray citizens’ trust. In that regard, in Peru, we are 
implementing a concept of education and public and 
political ethics to be followed not only by those who 
govern Peru but by all citizens, with a major emphasis 
on those who implement and enforce the law. We are 
also considering barring from public office for life 
those who commit acts of corruption while carrying out 
their public duty.

I would now like to talk about another major 
challenge that we must overcome, namely, the world 
drug problem. I would appeal to the international 
community to continue to strengthen dialogue and 
cooperation so as to counter that scourge. We therefore 
believe that the special session of the General Assembly 
will be an opportunity for the international community 
to jointly address that issue in a cooperative way. The 
scope of the threat is clearly global, and our response 
must incorporate that dimension. We have given 
priority to a comprehensive strategy to implement 
alternative development and to support social inclusion 
programmes. In that way, we are regaining not only the 
territory but also, most importantly, the people.

However, in order to ultimately overcome that 
challenge successfully, all relevant actors must 
participate actively. The joint and shared responsibility 
of producers and users, as well as the transit and 
financing countries, must facilitate the establishment 
of a comprehensive strategy, in which all those involved 
assume their responsibilities and adopt binding 
solutions.

On the economic front, the recent adoption of 
a national production diversification programme to 
expand our production base, bring about a historical 
change in the country’s economic structure and create 
formal employment seeks to leverage our capabilities and 
resources by promoting sustainable industrialization, 
entrepreneurship and access to science and technology. 
We are thereby adding value to our production and 
making our growth and development sustainable.

We seek to continue expanding and deepening 
our trade relations, improve the existing 17 trade 
agreements that cover approximately 95 per cent of 
our foreign trade, while also moving towards the 
completion of the Doha Round of the World Trade 
Organization. Peru’s aspiration to a more integrated 


world is widely recognized. We therefore give particular 
priority to any participatory forum, such as the Pacific 
Alliance, which is an initiative that promotes the free 
movement of persons, goods, services and capital and 
cooperation among its members, as well as the Asia-
Pacific Economic Cooperation. That aspiration also 
includes the right of all countries to achieve the highest 
level of social, economic and trade development. 
We therefore reiterate once again the call to end the 
economic blockade against Cuba, which affects that 
country’s economic growth and delays its social and 
human development and has an impact on the welfare 
of its citizens.

Peru’s relationships with its neighbours are 
excellent. I wish to highlight the recent settlement of 
the maritime dispute with Chile, achieved on the basis 
of international law and the principle of the peaceful 
settlement of disputes, as well as the fact that the 
handing down of the ruling of the International Court 
of Justice was the fastest in its history. In general, the 
way in which the entire case was conducted makes Peru 
and Chile an example for the world.

Peru affirms its active participation in the 
international community. In that context, we will be the 
host country for the twentieth United Nations Climate 
Change Conference in December. On that occasion, the 
discussions will be important but national commitments 
will be essential. Today, I say that we need to organize 
the largest alliance in history to address that critical 
challenge, in which the agreements reached will define 
the future of our civilization. As the host country, I urge 
the heads of State and Government to maintain their 
political will, so as to move forward constructively with 
representatives that have the capacity to take decisions. 
It is not only a matter of capitalizing on the Green 
Climate Fund but also one of clearly setting out national 
commitments and achieving a binding agreement.

We must be conscious that, for the first time, 
humankind has achieved the capacity for mass 
destruction without resorting to nuclear energy. In 
that regard, it is vital that the international community 
become aware that world problems, such as climate 
change, require global, rather than national, responses. 
According to a 2011 study by the Economic Commission 
for Latin America and the Caribbean, the cost of global 
warming to Peru is revealed in floods, droughts, thaws 
and warming waters and amounts to approximately 4 per 
cent of Peru’s annual gross domestic product (GDP). If 
we do not take immediate action, the economic impact 
of climate change could be over 5 per cent of GDP by 
2030 and 20 per cent by 2050. Peru also recently ratified 
the Nagoya Protocol on Access to Genetic Resources 
and the Fair and Equitable Sharing of Benefits Arising 
from Their Utilization to the Convention on Biological 
Diversity, which will soon be in force to promote such 
genetic resources.

Today’s general debate finds us in a complex 
scenario with various severe political, humanitarian 
and economic crises. We are faced with major global 
economic challenges regarding international security 
and global governance. The Security Council’s ability 
to respond to the various crises around the world 
has revealed the need to reform its work methods, 
including those related to the use of the veto. The 
Security Council needs to respond in an effective way 
to those situations, which requires comprehensive 
reform, including increasing the number of permanent 
and non-permanent members, making that body more 
efficient, democratic, transparent and representative.

Specifically on the Palestine issue, my Government 
confirms the need to address the root causes of that 
conflict through negotiations to achieve a viable and 
lasting solution, overcoming the status quo and enabling 
Palestinians and Israelis to live in peace and to prosper 
in the two States with secure and recognized borders.

The international community faces various ever-
growing phenomena that transcend borders. I am 
referring to terrorism, transnational organized crime, 
the global drug problem, corruption, trafficking in 
persons, sexual exploitation, trafficking in young boys 
and girls and in adolescents, and arms smuggling, 
among others. With regard to acts committed by 
terrorist groups all over the world in recent months, my 
country knows the consequences of such acts very well, 
and they have been most energetically rejected by my 
Government.

Combating terrorism is a responsibility that 
the international community must assume within 
the framework of the law, with full respect for the 
fundamental rights of all peoples and the sovereignty 
of States. Regarding the condemnable events that 
have occurred in several regions of the world, the 
Government of Peru has expressed its strong rejection 
of such barbaric and terrorist attacks by extremist 
groups against the lives of innocent civilian hostages 
and religious and ethnic minorities. Those intolerable 
events deserve the firmest condemnation by the 
international community.


Peru is not just a country with its own history; it 
is also a civilization. Its culture is part of the world 
heritage of humankind, as recognized by UNESCO. 
That recognition signifies a universal recognition of 
the extraordinary work of our ancestors, who knew 
how to harmonize development and the environment in 
a sensible and creative way.

I would like to conclude by reiterating Peru’s 
commitment to the development and implementation 
of the post-2015 agenda, focusing on sustainable 
development goals, and by reiterating my call to 
allocate the means required to make them a reality. In 
the context of the upcoming Conference of the Parties 
to the Convention on Biological Diversity (COP-20) in 
Lima, I wish to reiterate my commitment and that of the 
Peruvian Government to the Conference objectives, and 
we call upon the international community to participate 
actively with a constructive spirit for sustainable 
development in the interest of our peoples. Peru, the 
cradle of the Inca civilization and the international 
capital of excellent gastronomy, is ready to welcome 
everyone.
